United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 23, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-20515
                           Summary Calendar


CORNELIUS R. WYATT,

                                     Plaintiff-Appellant,

versus

JOHN DOE #1, Transportation TDCJ; JOHN DOE #2,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:06-CV-1343
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Cornelius R. Wyatt, Texas prisoner # 631802, appeals the

district court’s dismissal without prejudice of his civil rights

complaint pursuant to 42 U.S.C. § 1997e for failure to

demonstrate in his pleadings that he had exhausted his

administrative remedies.    Wyatt argues that the district court

erred in dismissing his complaint because he filed Step 1 and

Step 2 grievances to which prison officials failed to respond.

     The Supreme Court recently held “that failure to exhaust is

an affirmative defense under the [Prison Litigation Reform Act],

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-20515
                                  -2-

and that inmates are not required to specially plead or

demonstrate exhaustion in their complaints.”     Jones v. Bock,

S. Ct.     , 2007 WL 135890, *11 (2007).    The district court erred

under Jones by requiring Wyatt to demonstrate, in his pleadings,

that he had exhausted his claims.    See id.   Even under this

circuit’s law prior to Jones, Wyatt satisfactorily pleaded

exhaustion by alleging that he had filed Step 1 and 2 grievances

and that the time for responding to the Step 2 grievance had

expired.   See Underwood v. Wilson, 151 F.3d 292, 295-96 (5th Cir.

1998).

     Accordingly, the district court’s judgment is vacated, and

the case is remanded for further proceedings.

     VACATED AND REMANDED.